*210DISCIPLINARY PROCEEDINGS
PER CURIAM.
Upon review of the record filed herein pertaining and related to the acceptance by the Supreme Court of Texas, in lieu of discipline, of William H. Watson’s Motion for Acceptance of Resignation as an Attorney and Counselor at Law, and upon review of the Motion to Initiate Reciprocal Discipline Proceedings filed by Louisiana’s Disciplinary Counsel, it is the decision of the court that Disciplinary Counsel’s motion be granted. Louisiana’s Supreme Court Rules, Rule XIX, § 21(D).
Accordingly, it is ordered that the name of William H. Watson be stricken from the roll of attorneys and that his license to practice law in the state of Louisiana be revoked. All costs are assessed against respondent.
DISBARMENT ORDERED.
HALL, J., not on panel.